Citation Nr: 0826123	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  01-08 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin rash, to 
include as due to an undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
to include as due to an undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by deterioration of bones, to include as due to an 
undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach 
disability, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a joint pain 
disability, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977; and from September 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in February 2006 for further development.  


FINDINGS OF FACT

1.  By rating decision in April 1998, the RO denied the 
veteran's application to reopen a claim for service 
connection for a skin rash.  The veteran filed a notice of 
disagreement, but a timely substantive appeal was not 
received to complete an appeal from that determination.  

2.  Evidence received since the April 1998 rating decision, 
by itself or in conjunction with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the claim.   

3.  By rating decision in April 1998, the RO denied the 
veteran's claim for service connection for a back disability.  
The veteran filed a notice of disagreement, but a timely 
substantive appeal was not received to complete an appeal 
from that determination.  

4.  Evidence received since the April 1998 rating decision, 
by itself or in conjunction with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the claim.   

5.  By rating decision in April 1998, the RO denied the 
veteran's claim for service connection for deterioration of 
bones.  The veteran filed a notice of disagreement, but a 
timely substantive appeal was not received to complete an 
appeal from that determination.  

6.  Evidence received since the April 1998 rating decision, 
by itself or in conjunction with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the claim.   

7.  By rating decision in April 1998, the RO denied the 
veteran's application to reopen a claim for service 
connection for a stomach disability.  The veteran filed a 
notice of disagreement, but a timely substantive appeal was 
not received to complete an appeal from that determination.  

8.  Evidence received since the April 1998 rating decision, 
by itself or in conjunction with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the claim.   

9.  Joint pain disability was not manifested during the 
veteran's active duty service or within one year of 
discharge, nor is it otherwise related to service; there are 
no objective indications of a chronic joint pain disability 
other than those associated with medically diagnosed 
disorders which are not related to the veteran's service. 


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied the veteran's 
application to reopen a service connection claim for a skin 
rash is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the April 1998 rating decision 
denying the veteran's application to reopen a service 
connection claim for a skin rash is not new and material; 
accordingly, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001). 

3.  The April 1998 rating decision that denied a service 
connection claim for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

4.  Evidence received since the April 1998 rating decision 
denying service connection for a back disability is not new 
and material; accordingly, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 

5.  The April 1998 rating decision that denied a service 
connection claim for deterioration of bones is final.  38 
U.S.C.A. § 7105 (West 2002).  

6.  Evidence received since the April 1998 rating decision 
denying service connection for deterioration of bones is not 
new and material; accordingly, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 

7.  The April 1998 rating decision that denied the veteran's 
application to reopen a service connection claim for a 
stomach disability is final.  38 U.S.C.A. § 7105 (West 2002).  

8.  Evidence received since the April 1998 rating decision 
denying the veteran's application to reopen a service 
connection claim for a stomach disability is not new and 
material; accordingly, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 

9.  Joint pain disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service, to 
include as due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  :However, in the present case, the 
June 2000 rating decision predated the enactment of VCAA in 
November 2000.  However, as hereinafter explained, the Board 
finds that the notice and assistance contemplated by VCAA 
have been effectively furnished to the veteran in this case.  
In this regard, the notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The RO provided the appellant a form of pre-adjudication 
notice by a letter dated March 2000.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran another VCAA notice in April 2006.  This 
notice fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the veteran with 
VA examinations for the purpose of determining the etiology 
of his disabilities. In regards to the veteran's skin rash, 
back disability, stomach disability, and alleged 
deterioration of bones; the Board notes that the issue is 
whether the veteran has submitted new and material evidence 
to reopen these claims.  In the absence of new and material 
evidence, and until the claims are reopened, there is no duty 
to provide a medical examination.  

In regards to the veteran's claim for service connection for 
joint pain disability, in light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board feels that an 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that a current disability had its onset in service or 
is otherwise related thereto.  That is, there are no in-
service findings of joint pain; nor any findings within one 
year of service.  As such, there is no in service evidence to 
which any current diagnosis could be linked.  It would force 
the examiner to engage in speculation regarding whether any 
such disability had its origins in service.  As such, the 
Board finds that a medical examination or opinion is not 
necessary to properly adjudicate the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006)., the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in March 2000.  
Moreover, it sent the veteran another notice letter in 
February 2004.  Both letters set forth the criteria for 
entitlement to the benefit sought by the appellant and 
included discussion of new and material evidence so as to 
comply with the Kent requirements.  The Board believes that 
the March 2000 and February 2004 notices constituted adequate 
notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

Likewise, pursuant to 38 C.F.R. § 20.1100, unless the 
Chairman of the Board orders reconsideration of a Board 
decision, the Board decision is final and is not subject to 
revision except on the receipt of new and material evidence.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen was filed before August 29, 2001; 
consequently, the former version of 
§ 3.156 applies.  38 C.F.R. § 3.156(a) (2001) provides as 
follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that the veteran's claims for service 
connection for a skin rash and a stomach disability claim 
were originally denied by the RO in August 1995 and the RO 
decision went unappealed.  The veteran attempted to reopen 
the claims in June 1997; but the RO issued an April 1998 
rating decision in which it found that no new and material 
was received.  The April 1998 RO rating decision also 
included a denial of service connection (on a de novo basis) 
for deterioration of bones, and a back disability.  The 
veteran filed a notice of disagreement with regards to the 
decision; but failed to file a timely substantive appeal.  
Consequently, the decision became final.  The evidence on 
record at the time of the April 1998 denial included the 
veteran's service medical records from September 1990 to June 
1991; a Gulf War examination dated November 1993; outpatient 
treatment reports dated February 1986 to June 1996; and VA 
examinations dated March 1987, August 1997, and September 
1997.   

Evidence submitted since the April 1998 rating decision 
includes a February 2000 statement from the veteran's spouse; 
statements from the veteran (including testimony at an August 
2003 Board hearing); additional outpatient treatment reports; 
lay statements from D.O., J.R., Z.P., L.G., medical reports 
from the University Medical Center; a National Guard 
examination dated May 1995; photographs; a private treatment 
report dated December 1996; and medical records from the 
Social Security Administration (SSA).    

Skin rash
The Board notes that the veteran's claim for a skin rash was 
denied in April 1998 because there was no medical evidence of 
a skin rash in service or within one year following discharge 
from service.  The RO noted that the veteran completed an 
April 1991 Report of Medical History in which he stated, by 
checked box, that he did not have any skin diseases; and an 
April 1991 redeployment examination yielded normal findings.  
It also noted that the first medical evidence of a skin 
disability was dated November 1993.

At this point, the Board notes that there is medical evidence 
documenting a diagnosed skin disorder or disorders, such as 
eczema and dermatitis.  This effectively precluded takes the 
claim out of the statutory framework for consideration as a 
undiagnosed illness. 

The veteran testified at his August 2003 Board that he 
incurred a skin disability approximately four or five weeks 
after entering Kuwait.  He further testified that there was 
no M.A.S.H. unit in Kuwait; and that the closest one was 300 
to 400 miles away.  According to the veteran, he sought 
treatment from his unit medic, who was unable to diagnose the 
skin condition.  Instead, the veteran stated that the unit 
medic just gave him some hydrocortisone.  He also testified 
that upon separation from service, he was told that if he had 
any medical problems, he would not be able to go home.  
Instead, he would be sent to Germany for six months.  He 
stated that after all that time in Kuwait, he just wanted to 
go home; so he didn't say anything about his skin condition.  

Evidence submitted since the April 1998 simply documents the 
veteran's continued treatment for a current skin rash.  The 
Board notes that the newly submitted evidence is immaterial 
because it fails to show that the veteran's skin disability 
had its origins in service or within one year of service.  To 
the contrary, a May 1995 examination yielded normal findings 
(just as the April 1991 examination did).  

The Board recognizes the veteran's testimony, and the various 
lay statements that the veteran presented.  However, none of 
these constitute competent medical evidence.  The new 
evidence suffers from the same defect as the evidence 
previously submitted.  It is cumulative in the sense that it 
is only evidence of a current disability.  In order to be 
material, the evidence would presumably have to be dated 
within one year of service (in other words, prior to June 
1992).  None of the newly submitted evidence precedes the 
November 1993 Gulf War examination.  The Board finds that 
this new evidence is not so significant that it must be 
considered in order to fairly decide the claim.  The new 
evidence fails to reflect that the veteran's current skin 
disability had its origins in service; nor is there any 
competent evidence suggesting a nexus or link between any 
current disability and service.   

Accordingly, the claim for service connection for a skin 
rash, to include as due to an undiagnosed illness, is not 
reopened.    

Back
The Board notes that the veteran's claim for a back 
disability was denied in April 1998 because there was no 
medical evidence that the veteran's pre-existing back 
disability was aggravated as a result of service.  The 
veteran admitted in a December 1986 statement in support of 
his claim (VA Form 21-4138) that he underwent x-rays in 
August 1986; and that those x-rays revealed that he had a 
crooked spine that caused head and neck pain.  The Board 
notes that x-rays taken in 1986 do not pre-date active 
service (because the veteran served on active duty from 
August 1974 to August 1977).  However, the RO is correct in 
that the x-rays pre-dated the veteran's service in the 
Persian Gulf (which lasted from September 1990 to June 1991).  
There is also medical evidence documenting arthritis which 
precludes consideration as a undiagnosed illness. 

Evidence submitted since the April 1998 simply documents the 
veteran's continued treatment for a back disability.  
Although the continued treatment records reflect 
that the condition has become increasingly more severe; the 
records fail to show that the disability became aggravated 
during service, or as the result of service.  As such, the 
newly submitted evidence is immaterial.  

Accordingly, the claim for service connection for a back 
disability is not reopened.    

Bone 
The Board notes that the veteran's claim for deterioration of 
bones was denied in April 1998 because there was no medical 
evidence of such a disability.  The RO noted that the veteran 
underwent a VA examination in August 1997 and there were no 
findings of bone deterioration.  Moreover, the Board notes 
that the veteran did not raise any orthopedic complaints at 
the examination.  

Evidence submitted since the April 1998 rating decision does 
not show evidence of bone deterioration.  He has not been 
diagnosed with "bone deterioration"; nor have there been 
any objective findings of bone deterioration.  Moreover, even 
if there were such signs, the newly submitted evidence is all 
dated more than one year after service.  As such, the new 
evidence fails to show that any such disability had its 
origins in service or within one year of service.  To the 
contrary, a May 1995 examination yielded normal findings 
(just as the April 1991 examination did).  

The Board finds that this new evidence is not so significant 
that it must be considered in order to fairly decide the 
claim.  The new evidence fails to reflect that any current 
disability involving deteriorating bones had its origins in 
service; nor is there any competent evidence suggesting a 
nexus or link between any current disability and service.   

Accordingly, the claim for service connection for bone 
deterioration is not reopened.    



Stomach
The veteran's claim for a stomach disability (diagnosed as 
gastritis, Barrett's esophagus, and gastroesophageal reflux 
disease) was denied in April 1998 because there was no 
medical evidence of a stomach disability in service or within 
one year following discharge from service.  The RO noted that 
the veteran completed an April 1991 Report of Medical History 
in which he stated, by checked box, that he did not have 
stomach, liver, or intestinal trouble, or frequent 
indigestion; and an April 1991 redeployment examination 
yielded normal findings.  It also noted that the first 
medical evidence of a stomach disability is a November 1993 
Gulf War examination report in which the veteran complained 
of "acid stomach" that began in approximately April 1991.  
The November 1993 examiner diagnosed the veteran with 
gastritis/esophagitis.  The record also includes a diagnosis 
of gastroesophageal reflux disease.  The fact that there are 
medical diagnoses of disability negates a finding of an 
undiagnosed illness. 

The veteran testified at his August 2003 Board hearing that 
indigestion and heartburn began during the Persian Gulf; and 
then his symptoms went away after he came back.  He stated 
that "everybody was eating Tums."  For a while, symptoms 
"kind of eased off"; but then the symptoms would begin 
again.  He reported that he just kept taking Tums and 
Mylanta.  

Evidence submitted since the April 1998 rating decision 
simply documents the veteran's continued treatment for 
gastrointestinal disorders.  The Board notes that the newly 
submitted evidence is immaterial because it fails to show 
that the veteran's gastrointestinal disorders had their 
origins in service or within one year of service.  To the 
contrary, a May 1995 examination yielded normal findings 
(just as the April 1991 examination did).  

The new evidence suffers from the same defect as the evidence 
previously submitted.  It is cumulative in the sense that it 
is only evidence of a current disability.  In order to be 
material, the evidence would presumably have to be dated 
within one year of service (in other words, prior to June 
1992).  None of the newly submitted evidence precedes the 
November 1993 Gulf War examination.  The Board finds that 
this new evidence is not so significant that it must be 
considered in order to fairly decide the claim.  The new 
evidence fails to reflect that the veteran's current 
gastrointestinal disorders had their origins in service; nor 
is there any competent evidence suggesting a nexus or link 
between any current disability and service.   

Accordingly, the claim for service connection for a stomach 
disability, to include as due to an undiagnosed illness, is 
not reopened.    

Joint pain disability

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR 
No. 242, pp. 75669-75671 (December 18, 2006).  Consideration 
of a veteran's claim under this regulation does not preclude 
consideration of entitlement to service connection on a 
direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. 
§ 3.317(b).  Compensation availability has been expanded to 
include 'medically unexplained chronic multisymptom illness,' 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, as well as any diagnosed illness that the 
Secretary determines by regulation to be service-connected.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-1-3, 115 Stat. 976 (2001).

The service medical records show no complaints of joint pain 
or findings attributed to joint pain.  The veteran's April 
1991 separation examination yielded normal findings.  
Moreover, the veteran completed an April 1991 Report of 
Medical History in which he stated, by checked box, that he 
did not have any swollen or painful joints; arthritis, 
rheumatism, or bursitis; or bone, joint, or other deformity.  
He stated that he was in good health.  

Post service medical records reflect that the veteran 
underwent a Gulf War examination in November 1993.  He 
complained of aching joints; and was diagnosed with 
arthralgia.  In a May 1995 Report of Medical History, the 
veteran indicated, by checked box, that he experienced 
swollen or painful joints; bone, joint, or other deformity; 
recurrent back pain; and a "trick" or locked knee.  
However, upon examination, all joint findings were normal.  

The veteran underwent a VA examination in August 1997.  The 
veteran's joints all showed full range of motion, with no 
tenderness or effusion, and 5/5 strength in all muscle 
groups.  He was not diagnosed with any joint disability.  

Outpatient treatment reports reflect that in September 2000, 
the veteran reported worsening arthritis.  He stated that he 
feels stiff, especially in the mornings.  The pain was mostly 
in his shoulders, neck, and back.  Joints were without 
effusion.  He was diagnosed with arthritis.  The veteran 
presented in July 2002 with a history of degenerative joint 
disease.  Examination reflected bilateral shoulder pain.  It 
also reflected normal range of motion, with no swelling or 
edema.  Joints showed tenderness; but no effusion.  He was 
assessed with arthritis pain.  In July 2003, he stated that 
he woke up this morning with severe pain in his back and 
joints that has spread to his whole body.  He reported that 
this has happened in the past.  He was assessed with 
arthralgia.  A May 2005 treatment report showed that upon 
examination, the veteran's extremities were normal.  There 
was normal range of motion; no edema; no cyanosis; and no 
deformities.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The Board acknowledges that the veteran has been diagnosed 
with arthralgia.  However, the Board also notes that such a 
diagnosis only connotes that the veteran experiences joint 
pain.  Joint symptoms alone (such as pain), without a finding 
of an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

Moreover, the Board notes that there are no abnormal findings 
in the service medical records or within one year of service.  

With regard to an undiagnosed illness theory, some of the 
veteran's joint complaints appear to be associated with 
diagnosed disorders, such as arthritis.  To this extent, the 
veteran's complaints cannot be attributed to an undiagnosed 
illness.  To the extent that the veteran's joint complaints 
have not been attributed to a medically diagnosed disorder, 
the record does not include persuasive evidence of objective 
indications of a chronic joint pain disability to otherwise 
allow for application of an undiagnosed illness theory of 
service connection.  

Without evidence of an in-service injury; and considering 
that the first complaints are dated more than one year after 
service; and considering the fact that there has been no 
objective evidence of a disability (other than those dealt 
with as separate issues in this appeal); the Board finds that 
a preponderance of the evidence weighs against the claim.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for joint pain, to include as due to an undiagnosed illness, 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


